DETAILED ACTION
Examiner’s Notes
It is noted that the first and second convex portions are defined as ‘a plurality’ separated by ‘a communicating groove’. This necessitates that the pluralities of each of the convex portions consist of precisely two convex portions each. As this does not appear to be the intention of the applicant, it is suggested that the claims be reformatted to claim that each set of adjacent convex portions is separated by a communicating groove, or other such language. It is noted that such corrections would require cascading amendments throughout the claims. For example, instances of “the second communicating groove” would need to be amended to reflect that multiple have been defined.

Claim Objections
The independent claims are objected to because of the following:
In the final 2 lines, “recessed toward an inner portion of the first convex portion in a planar view” creates confusion as no other shape requirements have been laid out with regard to the convex portion. It is not clear what an “inner portion…in a planar view” constitutes as the entirely of the shape of the convex portion has otherwise been left to one of ordinary skill. The convex portions could constitute a series of pyramids, dodecahedrons, planar surfaces, domed dimples, or any other conceivable complex shape, the “inner portion” of which may be non-obvious to define. It is suggested that the applicant simply describe his invention as disclosed with simply and using the relationships to previously defined elements and directions. For example, “the portion of the first convex portion (as previously defined in relationship to the intersection) is formed as a convex surface curving away from the intersection”.
Claims 2 and 7 contain identical language to the above with regard to a “first intersection” and “second convex portion”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding all independent claims:
The claim defines a “second intersection” without ever defining a first intersection. This creates a lack of clarity as to whether or not a first intersection must exist. It is noted that, as described in the claim, the ‘second intersection’ is between the second communicating groove and a first convex portion and inside the ‘main flow groove’. However, in the specification, no ‘second intersection’ (P2) meets these criteria as the only P2 which are between the appropriate members (41a and 52) lies within a ‘second main flow groove’ (32). In other words, the recitation of a “second intersection” without ever defining a first cannot be excused by reference to the specification.
The fifth line from the bottom refers to “the first convex portion”. No individual first convex portion has been defined in the claim, only a ‘plurality’ thereof. It is not known how to identify the particular convex portion alluded to.
The same line states that the second communicating groove faces the relevant convex portion. Firstly, it is not known what it might mean for a groove, an absence of material, to “face” anything. It is suggested that instead the applicant describe the relative locations using the directions and elements which have already been defined. For example, ‘the [] intersection lies between the [relevant] first convex portion and the second communicating groove along the second direction’.
Likewise, the use of the phrase “portion of the first convex portion facing to the second intersection” is unclear. No ‘front’ has been defined for the convex portions. It is again suggested that the desired elements simply be described using already defined elements and directions as above.
Claims 2 and 7 contain identical language to the above with regard to a “first intersection” and “second convex portion”.
In claims 3 and 8 it is not clear what the applicant intends the metes and bounds of “adjacent” to be as in the disclosure the first and second intersections (P1 and P2) are never shown adjacent to each other but always with an intervening structure (portions of the first through fourth main channels; see, e.g., Fig. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763